Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00814-CV

                                       Terry GRANGER,
                                           Appellant

                                                v.

              THE TRAVELERS HOME AND MARINE INSURANCE CO.,
                                Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV03227
                        Honorable David J. Rodriguez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We ORDER that Appellee The Travelers Home and Marine Insurance Company recover its costs
of court for this appeal from Appellant Terry Granger.

       SIGNED December 12, 2018.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice